Case 3:20-cv-00589-JAM Document 16-5 Filed 05/15/20 Page 1 of 4

UNITED STATES DISTRICT COURT

DISTRICT OF CONNECTICUT
MADELINE GRIFFIN, #250395 : CIVIL NO. 3:20-cv-0589 (JAM)
Petitioner, :
Vv.
ROLLIN COOK, ET AL., :
Respondents. : MAY 15, 2020

DECLARATION OF MEDICAL CONSERVATOR NOEL RODRIGUEZ
|, Noel Rodriguez do declare under penalty of perjury that the following is true and correct and

is based upon my personal knowledge:

1. lam over the age of eighteen years and believe in the obligations of an oath.

2. | Noel Rodriquez was appointed medical conservator of my mother Madeline Griffin

through probate court.

3. |sent numerous requests to the medical unit and the warden to acknowledge my
medical conservatorship of my mother and to provide me medical information and
consult me as that conservatorship requires. | have never received a response in the
years of these attempts. In addition, | have sent numerous grievances on behalf of my
mother and administrative grievances detailing her medical concerns and lack of
treatment. They have never been acknowledged any of this as it is easier to pretend it

does not exist than to provide the necessary treatment.
Case 3:20-cv-00589-JAM Document 16-5 Filed 05/15/20 Page 2 of 4

My mother calls me every week, often multiple times per week, expressing the pain and
physical suffering she endorse and the lack of medical treatment and acknowledgment.
For example, she has spinal disc degenerative disease where many of her discs were
removed and a rod was put in her spine. There has not been one treatment in six years
to mitigate the deterioration of her spine. Numerous requests and grievances went

unanswered.

. The only consistent treatment that DOC provided is the two inhalers that she is

prescribed for her chronic asthma.

Before my mother was incarcerated, | took her to the hospital where she received
chemo and radiation therapy. She was so weak and infirmed that | would have to call
my brothers in order to lift my mom up to bring her into her bed to recuperate before

her next treatment.

. There is no relief mechanism in place for my mom. | spoke with the Department of
Correction spokesman who informed me my mother would not be considered for

compassionate release.

DOC would not even give my mother a wheelchair when she broke her leg. | had to file a

grievance for her to receive a wheelchair and they then provided her a wheelchair
10.

11.

12.

Case 3:20-cv-00589-JAM Document 16-5 Filed 05/15/20 Page 3 of 4

without a leg rest not acknowledging the grievance and not providing the proper cast

for her knee as it was deemed a security risk.

Whenever my mother’s cancer returns, it starts off with her inability to speak, a raspy
voice, and sore throat. When | did not hear from her for over a month in 2016 | could
get no information from the prison about her condition. It was only after she regained
the ability to speak that | learned she had an operation to remove growths from her

vocal cords in 2016.

My mother still speaks to me by phone and has sore throat and changes to her voice at
the present time. | am unable to speak to my mother today and fear that there has

been a further change in her condition.

| have requested updated testing to see if her cancer has returned; this testing has no

occurred since January 2017.

When my mother first broke her leg she was in excruciating pain. She wrote a medical
request asking for medication and they would only provide a note saying that she could

purchase Tylenol on commissary which did very little for the pain.
Case 3:20-cv-00589-JAM Document 16-5 Filed 05/15/20 Page 4 of 4

13. | am more than willing to take my mother in and follow any conditions that the court

deems appropriate.

DECLARATION UNDER PENALTY OF PERJURY PURSUANT TO 28 U.S.C. § 1746

|, Noel Rodriguez declare under penalty of perjury that the foregoing is true and correct

to the best of my knowledge regarding the events alleged. Executed on May 15, 2020.

 

Noel Rodriguez
